Citation Nr: 0841623	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for amnesia.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1961 to July 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Los Angeles, California and Portland, Oregon, 
respectively.  The RO in Portland, Oregon currently has 
original jurisdiction over the veteran's claims.

Procedural history

In December 1975, the veteran filed a claim seeking 
entitlement to service connection for a "nervous condition" 
[by which was meant a psychiatric, rather than a 
neurological, disability].  His claim was denied by the San 
Francisco [now Oakland], California RO in a June 1976 rating 
decision.  The veteran initiated an appeal with the timely 
filing of a notice of disagreement (NOD) in April 1977.  
However, the veteran failed to perfect his appeal with the 
filing of a VA form 9 or its equivalent, and the December 
1975 decision became final.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In April 1989, the veteran filed a claim seeking, in part, 
entitlement to service connection for a back injury.  His 
claim was denied in a June 1989 RO rating decision.  He was 
properly notified of that decision.  He did not file an 
appeal. 

In August 1995, the veteran filed a claim seeing entitlement 
to service connection for a psychiatric disability, a back 
disability and amnesia.  In an April 1996 rating decision, 
the Oakland RO denied his claim for amnesia and continued the 
previous denials of service connection for a psychiatric 
disability (to include PTSD) and a back disability.  While 
the veteran indicated his disagreement with that decision, he 
again failed to file a VA form 9 or its equivalent.  The 
August 1995 RO decision became final.  See Archbold, supra.  

In December 2002, the veteran attempted to reopen his 
previously-denied claim of entitlement to service connection 
for a back disability.  In a May 2003 rating decision the RO 
in Los Angeles continued to deny the veteran's claim.  The 
veteran was timely notified of that decision.  He did not 
perfect an appeal. 

In May 2003, the veteran attempted to reopen his claim of 
entitlement to service connection for a low back disability.  
His claim was denied in the above-mentioned January 2004 
rating decision.  The veteran has perfected an appeal of that 
decision. 

In November 2005, the veteran filed a claim seeking to reopen 
his previously-denied claims of entitlement to service 
connection for PTSD and amnesia.  
His claims were denied in the above mentioned December 2006 
rating decision.  
He has perfected an appeal as to that decision. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  



Remanded issue

The issue of whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  The veteran will be notified if further 
action is required on his part.  


FINDINGS OF FACT

1.  In an April 1996 decision, the RO denied the veteran's 
claim of entitlement to service connection for amnesia. 

2.  The evidence associated with the claims folder subsequent 
to the RO's April 1996 decision does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for amnesia. 

3.  In an April 1996 decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD. 

2.  The evidence associated with the claims folder subsequent 
to the RO's April 1996 decision does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The April 1996 decision which denied the veteran's claims 
of entitlement to service connection for amnesia and PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Since the April 1996 RO decision, new and material 
evidence has not been received to reopen the veteran's 
previously denied claim of entitlement to service connection 
for amnesia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Since the April 1996 RO decision, new and material 
evidence has not been received to reopen the veteran's 
previously denied claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for amnesia.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.

The veteran seeks entitlement to service connection for a 
PTSD and amnesia.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his claims, which were denied 
by the RO in an April 1996 rating decision.  Because these 
two issues involve the application of identical law to 
virtually identical procedural facts, for the sake of 
economy, these two issues will be addressed together. 

As is discussed elsewhere in the decision, the issue of 
whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a lumbosacral strain is being 
remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a letter from the RO dated January 31, 2006, 
which specifically detailed the evidentiary requirements for 
new and material evidence to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.

The January 2006 VCAA letter informed the veteran that his 
previous claim of entitlement to service connection for PTSD 
and amnesia was denied and that this decision was final.  He 
was informed that in order for VA to reconsider this issue, 
he must submit "new and material evidence."  Specifically, 
he was advised that new evidence consists of evidence in 
existence that has been "submitted to the VA for the first 
time."  Material evidence was explained as evidence that 
pertains to the reason your claim was previously denied.  The 
January 2006 VCAA letter further informed the veteran that: 
"New and material evidence must raise a reasonable 
possibility of substantiating your claim. The evidence cannot 
simply be repetitive or cumulative of the evidence we had 
when we previously decided your claim."  The Board notes 
that this language complies with the holding of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also 38 C.F.R. 
§ 3.156 (2007).

The Board notes that the language used in the January 2006 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156. The Board further notes that the veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record.  To wit, the RO informed the veteran: 
"Your claim was previously denied because no diagnosis was 
provided nor was there a connection to your military service.  
Therefore, the evidence you submit must relate to this 
fact."  As such, the veteran was advised of the bases for 
the previous denial and what evidence would be necessary to 
reopen the claim.  See Kent, supra. 

Crucially, the RO informed the veteran in January 2006 that 
VA would assist him with obtaining "relevant records from 
any Federal agency.  This may include medical records from 
the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
government, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The January 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the January 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a September 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was alluded to in the Introduction, the veteran and his 
representative appeared before the undersigned VLJ in 
September 2008, and the veteran presented personal testimony 
in support of his claim. 

Accordingly, the Board will proceed to a decision as to these 
two issues.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in November 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The "old" evidence

At the time of the April 1996 RO decision, the evidence of 
record included the veteran's service treatment records and 
service personnel records.  Those records indicate that the 
veteran was discharged from military service based on 
unsuitability due to inaptitude.  A May 1962 in-service 
psychiatric examination noted that the veteran's memory was 
intact and there was no indication of an organic brain 
disease.  His service treatment records were completely 
absent for any indication of memory loss or a head injury.  
There were no records documenting a sexual assault.

  A May 17, 1962 statement from the veteran's supervising 
officer indicated that the veteran had complained of being 
physically assaulted; however upon examination by the 
battalion surgeon, there were no physical bruises found and 
it was determined that his 'beatings' had been completely 
imagined. 

The evidence of record also included post-service private and 
VA medical treatment and hospitalization records.  These 
records indicate that the veteran displayed 
"a few episodes of sudden loss of recent memory and poor 
orientation to place."  See a December 1977 VA hospital 
discharge summary.  Post-service psychiatric diagnoses 
included paranoid schizophrenia, personality trait 
disturbance and passive-aggressive personality.  The veteran 
had not been diagnosed with PTSD or amnesia.   

Also of record were statements from the veteran alleging 
physical abuse and a head injury during service.

The April 1996 RO rating decision

The April 1996 RO decision denied service connection for 
amnesia on the basis that there was no competent medical 
evidence diagnosing the veteran with amnesia, and there was 
no indication that the claimed condition was incurred or 
aggravated during military service.  The RO also denied the 
veteran's PTSD claim on the basis that there was no diagnosis 
of PTSD and no evidence linking the claimed PTSD to the 
veteran's military service. 

The veteran was informed of that decision and of his appeal 
rights in an April 26, 1996 letter from the RO.  He did not 
initiate an appeal.  

Analysis

The unappealed April 1996 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2008).  As explained above, the veteran's claims for service 
connection for amnesia and PTSD may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e., 
after April 1996) evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.   In this case, 
the veteran's amnesia and PTSD claim had been previously 
denied in 1996 because all three elements were missing.  As 
noted previously, there must be new and material evidence as 
to each and every element of a claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans, supra.

The evidence associated with the veteran's claims file since 
April 1996 includes VA outpatient treatment records, 
statements from the veteran, private psychiatric 
hospitalization reports, VA psychiatric hospitalization 
reports and mental health clinic notes as well as the 
veteran's testimony during both a January 1997 RO hearing and 
the September 2008 hearing with the undersigned VLJ. 

The amnesia claim  

The additionally received medical treatment records provide a 
diagnosis of dissociative amnesia.  This evidence is both new 
and material since it was not before the RO during the April 
1996 decision and it establishes a previously unestablished 
fact necessary to substantiate the veteran's claim, the 
existence of a current disability, Hickson element (1).

With respect to the previously unestablished Hickson elements 
(2) and (3), the veteran has not submitted any new evidence 
that establishes that his amnesia developed during service.  
Additionally, the record is devoid of any evidence 
establishing a relationship between the veteran's military 
service and his current amnesia.  

The record since 1996 includes the veteran's repeated 
contentions to the effect that he developed amnesia during 
service and that his amnesia is related to his military 
service.  Such contentions were contained in his previous 
claim for VA benefits and were considered and rejected by the 
RO at that time in light of the pertinently negative service 
treatment records and the post-service medical records.  The 
veteran's repeated contentions are therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."


The veteran has been accorded ample opportunity to submit new 
and material evidence, to include competent medical evidence.  
He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to submit evidence in support of his claim]. 

In short two elements remain lacking.  New and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for amnesia may not be 
reopened.  

The PTSD claim

The additionally received medical treatment records provide a 
diagnosis of PTSD.  See an April 2007 letter from P.E.C, 
PsyD.  This evidence is both new and material since it was 
not before the RO during the April 1996 decision and it 
establishes a previously unestablished fact necessary to 
substantiate the veteran's claim, the existence of a current 
disability.

With respect to the previously unestablished Hickson element, 
(2) the veteran has alleged that he was molested during 
service and that he was involved in an a car accident.  These 
statements are duplicative of statements the veteran has 
previously made.  He has provided no evidence in support of 
these claims.  Accordingly, they are not new.

With respect to the previously unestablished Hickson element 
(3), there is no evidence which has been added to the record 
subsequent to the April 1996 rating decision which indicates 
that the veteran's PTSD is related to his military service. 

The record since 1996 includes the veteran's repeated 
contentions to the effect that his PTSD is related to 
stressors during military service.  Such contentions were 
contained in his previous claim for VA benefits and were 
considered and rejected by the RO at that time.  The 
veteran's repeated contentions are therefore not new.  
See Reid, supra.  Moreover, it is now well established that 
lay persons without medical training, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  See Moray and 
Routen,  both supra.

In sum, the evidence associated with the veteran's claims 
file since April 1996, with regard to amnesia and PTSD, is 
not new and material, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claims.  The evidence does not serve to reopen the veteran's 
claims of entitlement to service connection, and the benefits 
sought on appeal remain denied.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
amnesia is not reopened. The benefit sought on appeal remains 
denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened. The benefit sought on appeal remains denied.


REMAND

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lumbosacral strain.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further procedural development.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires, in the context of a claim to reopen, 
that the RO look at the specific bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that specific element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In this case, neither the January 2004 or the January 2006 
VCAA letter notified the veteran of the grounds upon which 
the earlier VA decision denied his claim of entitlement to 
service connection for lumbosacral strain.  Under the Court's 
holding in Kent v. Nicholson, this must be accomplished. 

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the veteran with a 
corrective letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent. 

2. After undertaking any additional 
development deemed by it to be appropriate, 
and if warranted by the evidentiary posture 
of the case, VBA should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


